Fairhurst, J.
¶31 (concurring) — I agree with the majority that we should reverse the Court of Appeals and remand for that court to address Premera Blue Cross’ alternate arguments. I write separately because, as explained thoroughly in my dissent in Rose v. Anderson Hay & Grain Co., 184 Wn.2d 268, 358 P.3d 1139 (2015), I would not abandon the adequacy of alternative remedies analysis. This analysis is consistent with this court’s precedent and critical to maintaining the narrow scope of the tort of wrongful discharge. See Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 232, 685 P.2d 1081 (1984). Nonetheless, I agree with the majority that Ericka Rickman established the jeopardy element.
¶32 In the dissent to Rose and Becker v. Community Health Services, Inc., 184 Wn.2d 252, 359 P.3d 746 (2015), I express why I believe this court should continue to examine claims for wrongful discharge in violation of public policy under the analytical framework established in Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 941, 913 P.2d 377 (1996). As I did in Becker, I would analyze Rickman’s claim according to this court’s analytical framework pre-*316Rose, which includes the adequacy of alternative remedies analysis.
¶33 Prior to Rose, to bring a claim for wrongful discharge in violation of public policy .the plaintiff was required to prove (1) the existence of clear public policy (the clarity element), (2) that discouraging the conduct in which he or she engaged would jeopardize the public policy (the jeopardy element), and (3) that the public-policy-linked conduct caused the dismissal (the causation element). Id. at 941. The employer must not be able to offer an overriding justification for the dismissal (the absence of justification element). Id. The only element at issue here is the jeopardy element.
¶34 The jeopardy element ensures that an employer’s management decisions will not be challenged unless a public policy is genuinely threatened. Id. at 941-42. To establish jeopardy, a plaintiff must show that he or she “engaged in particular conduct, and the conduct directly relates to the public policy[ ] or was necessary for the effective enforcement of the public policy.” Id. at 945 (emphasis omitted). The plaintiff must also show that other means of promoting the public policy are inadequate. Id. In addition, a plaintiff must show that the threat of discharge from his or her current position will discourage others from engaging in desirable conduct. Id.
¶35 Here, the clear policy at issue, declared by the Health Insurance Portability and Accountability Act of 1996 (HIPAA), 42 U.S.C. § 1320d(6), and Uniform Health Care Information Act (UHCIA), chapter 70.02 RCW, is to protect patient privacy.4 See Clerk’s Papers at 10 (trial court finding that Rickman met the clarity element). Rickman’s conduct was in furtherance of this public policy. *317See majority at 313. In addition, the threat of Rickman’s discharge could discourage other employees from reporting similar concerns to their supervisors out of fear that they would also be discharged. The only remaining issue in the jeopardy element analysis is whether there is an adequate alternative means to promote the public policy.
¶36 Before Rose, if the statute declaring the public policy also provided an adequate statutory remedy, a plaintiff could not satisfy the jeopardy element and was precluded from bringing a claim for wrongful'discharge. See Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182-83, 125 P.3d 119 (2005); Cudney v. ALSCO, Inc., 172 Wn.2d 524, 531-33, 259 P.3d 244 (2011). This was true even if the statutory remedy was not exclusive. Korslund, 156 Wn.2d at 182-83. If the public policy was already protected under a statutory scheme, then there was no reason to recognize a tort cause of action for the employee.
¶37 A statutory or administrative remedy was adequate if it provided comprehensive remedies. See id. A statutory remedy was comprehensive if it provided damages similar to those available in a tort action and provided a process through which an employee could hold the employer liable. Id. If the remedies appeared comprehensive, this court examined the statutory language to determine if the legislature indicated that the statutory remedy, on its own, was not sufficient to vindicate the public policy. See Piel v. City of Federal Way, 177 Wn.2d 604, 617, 306 P.3d 879 (2013).5
¶38 For example, in Korslund we found that an administrative remedy in the Energy Reorganization Act of 1974 (ERA), 42 U.S.C. § 5851, adequately protected the public policy, such that the plaintiffs were precluded from asserting a claim for wrongful discharge. 156 Wn.2d at 181-83. The ERA provided an administrative process for adjudicat*318ing whistle-blower complaints and required a violator to reinstate the employee to his or her former position with the same compensation, terms and conditions of employment, back pay, and compensatory damages. Id.
¶39 While HIPAA provides an administrative scheme for the office of civil rights to receive and investigate complaints, it does not provide adequate remedies for an employee that is wrongfully discharged for reporting violations. 45 C.F.R. § 160.306(a). HIPAA’s implementing regulations provide that a covered entity or business may not take retaliatory action against an individual or person for reporting violations. 45 C.F.R. §§ 160.316(a), 160.530(g). However, unlike the ERA examined in Korslund, HIPAA does not provide compensatory damages, reinstatement, or back pay to an employee who was wrongfully discharged. Moreover, HIPAA does not create a private cause of action against an employer. See Watts v. Lyon County Ambulance Serv., No. 5:12-CV-00060-TBR, 2013 WL 557274, at *10, 2013 U.S. Dist. LEXIS 18393, at *29 (W.D. Ky. Feb. 12, 2013) (court order); Dean v. Liberation Programs, Inc., No. FSTCV136018607S, 2013 WL 6510890, at *8, 2013 Conn. Super. LEXIS 2617, at *22 (Nov. 13, 2013) (unpublished).
¶40 The available state statutory remedy—the UHCIA —is also inadequate. The UHCIA provides, a private right of action against a health care provider that does not comply with its terms. RCW 70.02.170(1). However, the statute does not provide a remedy to an employee who is discharged for reporting violations. Because both the UHCIA and HIPAA do not provide comprehensive remedies, they do not provide an adequate alternative means for promoting the public policy.
¶41 Premera asserts that its internal reporting policy is an adequate alternative remedy to preclude Rickman’s tort. This court has never addressed whether an internal company policy is an adequate alternative remedy. I agree with the majority that an internal reporting policy has many *319differences from a statutorily mandated system for addressing a public policy. Most notably, an internal reporting policy does not provide the employee with a legally enforceable remedy. Because HIPAA, UHCIA, and Premera’s internal policy do not provide an adequate alternative remedy, Rickman established the jeopardy element.
The majority’s analysis does not follow the analytical framework established in Rose
¶42 The majority asserts that like in Rose and Becker, it decides the issue here under a “traditional analysis of Thompson and Gardner.” Majority at 311. While the majority does use the four-part test established in Gardner, it doés not follow the burden shifting framework established in Rose. The inconsistency in the analysis between Rose, Becker, and the present case will create increased confusion.
¶43 Under Rose, the first step in the analysis is to determine if Rickman’s action falls into one of the four scenarios easily resolved under Thompson. Rose, 184 Wn.2d at 286-87. If not, the court should use the four-part analysis set forth in Gardner. Id. Because Rickman alleges that she was fired for reporting employer misconduct, or whistle-blowing activities, her conduct fits into a Thompson category. Therefore, under Rose, the next step is to determine whether Rickman established her burden of showing that she was terminated for whistle-blowing activities. See id. at 287. If Rickman met this burden, then the burden should shift to Premera to demonstrate that Rickman’s discharge was for other reasons.6 Instead of following this framework, the majority skipped the first step and decided the case under the four-part framework established in Gardner. According to this court in Rose and Becker, the majority should not have undergone such a refined analysis. See id. at 287; Becker, 184 Wn.2d at 258-59.
*320¶44 I note the inconsistency in the analysis between Rose, Becker, and this case because it demonstrates the confusion regarding the analytical framework established in Rose. I believe this court would achieve a more consistent analysis and result by following our precedent pre-Rose. Nevertheless, I concur with the majority’s holding to reverse the Court of Appeals insofar as it held that Rickman could not establish the jeopardy element.
Madsen, C.J., and Owens, J., concur with Fairhurst, J.
After modification, further reconsideration denied November 24, 2015.

 The Court of Appeals did not address the remedies provided by HIPAA or the UHCIA to determine if they were adequate. Rickman v. Premera Blue Cross, noted at 183 Wn. App. 1015, 2014 WL 4347625, at *7, 2014 Wash. App. LEXIS 2171, at ⅜10. The Court of Appeals found that the internal reporting system provided by Premera was adequate to protect the alleged public policy. 2014 WL 4347625, at *6, 2014 Wash. App. LEXIS 2171, at ⅜8.


 In Piel, this court found that statutory language stating that the statutory remedy was intended to be in addition to other remedies indicated that the statutory remedy was insufficient to vindicate public policy. 177 Wn.2d at 617. The Piel court, therefore, held that the plaintiff could establish the jeopardy element. Id.


 Because questions of fact remain about Premera’s justification for discharging Rickman, the outcome—reversing and remanding the case to the Court of Appeals—likely would have been the same.